DETAILED ACTION
Status of the Claims
1.	Claims 1 and 3-23 are pending. 
	Claims 1, 10, 19, 22 and 23 are being examined in this application. 

Status of the Rejection
2.	Rejection of claims 1, 2, 10 and 19 in view of Ruhl and Gyan et al. is being maintained. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Claim 24- bromination with bromine (Br2) gas;
Claim 25- bromination with photolytic bromination;
Claim 26- brominating the reduced pseudo-graphite material.

The species are independent or distinct because they recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 23 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Raoqiong Bennett on 12/13/2022 a provisional election was made with traverse to prosecute the invention of claim 24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25 and 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 2015/0377824) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706, submitted in IDS dated 2/25/2021) and as evidenced by Zhang et al. (ACS Appl. Mater. Interfaces, 2016, 8, 8652-8661).
 	Claims 1 and 19, Ruhl et al. teach method of fabricating an electrode, the method comprising:
	depositing a graphene material onto a surface of an electrode substrate to produce a graphene material surface (depositing graphene layer 8 onto electrode substrate 4a; [0076]), and 
	chemically modifying the graphene material surface with an electrochemically sensitive functional group to enhance/high sensing/sensitivity property of the electrode (chemical modifying the graphene material with fluorination i.e. halogenation; [0097], the fluorination of graphene does alter sensing property of electrode as evidenced by Zhang; see Fig 1 and page 8653, col. 1 and section 2.4).
	Ruhl et al. do not teach graphene material is pseudo-graphite material. 
However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Ruhl et al. graphene electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

Claim 10, Ruhl et al. teach the chemical modification of the graphene material/pseudo-graphite material could be performed prior to depositing onto the electrode substrate [0097]). 

Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (ACS Appl. Mater. Interfaces, 2016, 8, 8652-8661) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706, submitted in IDS dated 2/25/2021).
 	Claims 1 and 19, Zhang et al. teach method of fabricating an electrode (fluorinated graphene electrode; see abstract and Fig 1), the method comprising:
	depositing a graphene material onto a surface of an electrode substrate to produce a graphene material surface (deposit graphene onto SiO2 surface; see Fig 1 and experimental section 2.4), and 
	chemically modifying the graphene material surface with an electrochemically sensitive functional group to enhance/high sensing/sensitivity property of the electrode (chemical modifying the graphene material with fluorination i.e. halogenation; see experimental section 2.4, the fluorinated graphene has high sensitivity property of electrode; see page 8653, col. 1).
	Zhang et al. do not teach graphene material is pseudo-graphite material. 
However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Zhang et al. graphene electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

Claims 1, 10, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Electrochimica Acta 2017, 1435-1444) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706, submitted in IDS dated 2/25/2021).
 	Claims 1, 19 and 23, Singh et al. teach method of fabricating a GBR electrode (brominated graphene electrode; see abstract), the method comprising:
	depositing a graphene material onto a surface of an electrode substrate to produce a graphene material surface (deposit brominated graphene onto GCE surface; see experimental section 2), and 
	chemically modifying the graphene material surface with an electrochemically sensitive functional group to enhance a sensing property of the electrode (chemical modifying the graphene material with bromination i.e. halogenation; see Experimental E1, the brominated graphene increases sensing property of electrode; see Fig 2).
	Singh et al. do not teach graphene material is pseudo-graphite material. 
However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Singh et al. graphene electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

Claim 10, Singh et al. teach the chemical modification of the graphene material/pseudo-graphite material could be performed prior to depositing onto the electrode substrate (brominated graphene is produced prior to depositing onto the GCE electrode; see experimental section 2). 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. and Gyan as applied to claim 23 above, and further in view of Poh et al. (Chem. Eur. J. 2015, 8130-8136) and Zhang et al. (hereinafter “Zhang 2016” Carbon 2016, 1022-1027).
	Claim 22, Singh et al. do not teach bromominated graphite/pseudo-graphite surface is modified by nucleophilic substitution with alkoxy-linked groups or hydroxyl groups. 
	However, Poh et al. teach hydroxylated graphene-based material has catalytic properties and could be used for electrochemical detection of biomarkers as well as for hydrogen evolution reaction (see abstract and page 8134, Electrochemistry). Zhang 2016 further teaches the hydroxylated graphene could be produced from nucleophilic substitution of fluorine with hydroxyl groups (see Fig 1 and page 1023, col. 1, paragraph 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Poh and Zhang2016 teachings to use hydroxylated pseudo-graphite surface as the choice of material for the Zhang electrode because it was known catalytic material for electrochemical detection and thus it’s use as electrode would make the sensor more versatile to detect other analytes. 
	Combination of Singh et al. with Poh et al. and Zang2016 teach nucleophilic substitution of fluorine instead of bromine with hydroxyl groups to form hydroxylated graphene. However, fluorine and bromine are closely related halogens and have similar function/reaction activity and thus it would be obvious to one of skilled in the art in view of Zang2016 teaching to substitute bromine with hydroxyl groups to arrive at claimed hydroxylated graphene. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. and Gyan as applied to claim 23 above, and further in view of Jankovsky et al. (Nanoscale, 2014, 6065-74).
	Claim 24, modified Singh et al. in view of Gyan et al. teach Singh et al. teach bromominated pseudo-graphite which is brominated by reacting graphene oxide with HBr (see Experimental E1) but do not teach brominating graphite/pseudo-graphite surface with bromine gas at temperature and a pressure.
	However, Jankovsky et al. teach brominated graphene could either be produced by brominating using bromine or HBr under reflux or in an autoclave at elevated temperature and pressure (see abstract). 
	Therefore, it would be obvious to person of ordinary skill in the art at the time of the invention to choose any method among different methods of making brominated graphene including use of bromine gas because these methods are suitable equivalents for making brominated graphene and one having ordinary skill in the art would expect that using bromine gas would have yielded predictable solution with reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 

	Applicant argues on pages 7-8 of remarks regarding claim 1, Zhang describes specific SF6-based plasma treatment to fluorinate graphene and Ruhl’s teaching of plasma treatment for fluorination graphene is general disclosure of fluorination and thus Zhang’s change in sensing property of gas sensor is not applicable for Ruhl. 
	In response, examiner respectfully disagrees with applicant’s assertion. Ruhl and Zhang both teach plasma treatment for fluorination of graphene. In each case, fluorination of graphene would yield C-F bond which attributes to enhanced sensitivity of the FG gas sensor (see Zhang’s abstract), thus it is examiner’s position that Ruhl’s general teaching of plasma treatment to yield fluorinated graphene would include C-F bond and thus would yield enhanced sensitive gas sensor. 
	Applicant further argues that Ruhl passivation layer is being functionalized to detect a gas other than CO2 in view of Zhang reference. In response, in making the rejection, examiner did not propose Ruhl passivation layer being functionalized to detect a gas other than CO2 but rather functional property of fluorinated graphene was supported by Zhang reference.
	
Applicant argues on pages 8 of remarks that fluorination of pseudo graphite could not be performed in the same manner as graphene because of structural defects and lack of grain boundaries and surface sites for passivation. 
In response, applicant has not provided any experimental data to support the claim of fluorination of pseudo graphite is different from the graphene. It is examiner’s position that pseudo graphite is chemically same as graphene i.e. comprised of carbon and morphologically differences between pseudo graphite and graphene does not affect the fluorination reaction to form C-F bonds. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759